Title: From John Adams to Peter Paul Francis Degrand, 12 October 1818
From: Adams, John
To: Degrand, Peter Paul Francis



Sir
Quincy October 12th 1818.

I can express my Feelings on the Recipt of your favour of the 5th of this month, only by my Thanks for your Politeness in Sending me from your own Stores a case of your excellent Hermitage Wine. I have long since taken a final Leave of my old and dear Friend Wine—
Could I obtain the Common Wine of Burgundy, which I have heretofore purchased for two Louis a Burrique, or the Bino de Pais which I have drank in Spain at three or four meals a Gallon, it seems to me I could live five or ten years longer, provided I observed the Advice of Don Quixott to Sancho Pancho Trempe bien votre vin dans l’Eau. But the generous and liquorish Wines now in fashion in this Country I cannot drink touch
Every Glass of your Hermitage however, though I dare not taste it myself, will make me a Friend.—
Again I thank you and hope you will come and drink some of your Own Hermitage, at the Hermitage of your obliged humble / Servant
John Adams